UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7081



RAY BELTRAN,

                                             Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA; THEODIS BECK,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-742-1)


Submitted:   October 25, 2004            Decided:   December 20, 2004


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ray Beltran, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Ray Beltran seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                        An

appeal may not be taken from the final order in a § 2254 proceeding

unless    a    circuit    justice    or    judge   issues     a    certificate     of

appealability.       28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”              28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                    We have independently

reviewed the record and conclude that Beltran has not made the

requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented      in   the

materials      before    the    court     and   argument    would    not    aid   the

decisional process.



                                                                           DISMISSED